Citation Nr: 1037360	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board finds that 
remand is necessary with regard to his claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The Veteran's claim for TDIU was denied by a July 2006 
rating decision.  Thereafter, he filed a timely notice of 
disagreement and substantive appeal.  During the pendency of this 
appeal, a January 2009 rating decision granted service connection 
at a 50 percent initial evaluation for posttraumatic stress 
disorder (PTSD).  Subsequently, the Veteran also submitted claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus, which was granted by a May 2009 rating decision at 
a noncompensable evaluation and a 10 percent disability 
evaluation, respectively.  This represents a material change to 
the facts relating to the issue of entitlement to TDIU.  See 
38 C.F.R. § 19.31 (2009); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (noting that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together).  Since the RO last adjudicated 
the issue of entitlement to TDIU in an August 2008 statement of 
the case, a remand is required for RO consideration of the issue 
of entitlement to TDIU, including consideration of any new 
evidence which has been submitted since the August 2008 statement 
of the case.

Furthermore, on remand, a medical examination should be obtained 
to ascertain whether the Veteran's service-connected disabilities 
render him unable to obtain or retain substantially gainful 
employment.  Although the Veteran currently fails to meet the 
required disability percentage ratings under 38 C.F.R. § 4.16(a) 
(2009), VA is still required to consider the applicability of 
38 C.F.R. § 4.16(b) (2009).  See Fisher v. Principi, 4 Vet. 
App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
record contains ample evidence that the Veteran is unemployable 
due to various medical conditions, to include his service-
connected disabilities.  The Veteran has claimed that he was 
forced to retire from his job as a truck driver in April 2002 
when he was started on insulin for his service-connected diabetes 
mellitus, Type II, at which time he was disqualified from 
driving.  To that effect, he submitted a March 2005 letter from a 
VA clinic stating that the Veteran was unable to work as a truck 
driver since he was on insulin and was unlikely to be able to 
find employment due to his medical conditions, to include 
diabetes mellitus, hypertension, mild aortic stenosis, 
hyperlipidemia, headaches, degenerative joint disease of the 
knees, peripheral vascular disease, residuals of rib fracture, 
osteoporosis, and PTSD.  Additionally, a December 2005 Social 
Security Administration decision found that the Veteran was 
disabled due to severe physical and mental impairments and that 
based on his residual functional capacity and vocational factors, 
there were no jobs existing in significant numbers which he could 
perform.  It is further noted that a July 2008 VA psychiatry 
treatment report stated that the Veteran was unable to function 
in a normal competitive work environment and that he was unable 
to sustain gainful employment.

In adjudicating a claim for TDIU, VA may not reject the Veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disabilities do not prevent him 
from performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to 
supplement the record by obtaining an examination, which includes 
an opinion as to what, if any, affect the Veteran's service-
connected disabilities have on his ability to work.  Friscia, 7 
Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  
Accordingly, the RO must provide the Veteran with a VA medical 
examination to determine whether the Veteran's service-connected 
disabilities, together but not in concert with any nonservice-
connected disabilities, render the Veteran unable to obtain or 
retain substantially gainful employment.
Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for any of his service-
connected disabilities, to include diabetes 
mellitus, Type II; bilateral hearing loss; 
tinnitus; and PTSD.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must schedule the Veteran for a VA 
examination to determine the impact that all 
of his service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must elicit from 
the Veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on a review of the claims 
file, the examiner must provide an opinion as 
to whether the Veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, to include any 
medications taken for those disabilities, 
consistent with his education and 
occupational experience, irrespective of age 
and any nonservice-connected disabilities.  A 
complete rationale for any opinions expressed 
must be given.  If the requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination reports must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must readjudicate the Veteran's claim on 
appeal, taking into consideration any newly 
acquired evidence submitted.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


